Name: 2005/53/EC: Commission Decision of 25 January 2005 on the application of Article 3(3)(e) of Directive 1999/5/EC of the European Parliament and of the Council to radio equipment intended to participate in the Automatic Identification System (AIS) (notified under document number C(2005) 110)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  maritime and inland waterway transport;  transport policy;  communications;  technology and technical regulations
 Date Published: 2005-10-14; 2005-01-26

 26.1.2005 EN Official Journal of the European Union L 22/14 COMMISSION DECISION of 25 January 2005 on the application of Article 3(3)(e) of Directive 1999/5/EC of the European Parliament and of the Council to radio equipment intended to participate in the Automatic Identification System (AIS) (notified under document number C(2005) 110) (Text with EEA relevance) (2005/53/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 1999/5/EC of the European Parliament and of the Council of 9 March 1999 on radio equipment and telecommunications terminal equipment and the mutual recognition of their conformity (1), and in particular Article 3(3)(e), thereof, Whereas: (1) A number of Member States have implemented or intend to implement common safety principles and rules for automatic identification system (AIS) equipment not falling under the carriage requirements of chapter V of the International Convention for the Safety of Life at Sea, 1974 (SOLAS). (2) The harmonisation of radio services contributes to a safer navigation of non-SOLAS vessels, particularly in case of distress and safety situations and such vessels are therefore invited by Member States to participate in the AIS. (3) The AIS is described in the International Maritime Organisation (IMO) Regulation 19 to Chapter V of SOLAS  Carriage requirements for shipborne navigational systems and equipment. (4) The International Telecommunication Union (ITU) Radio Regulations has designated certain frequencies 161.975 (AIS1) and 162.025 (AIS2) MHz for use by the AIS. Other frequencies allocated for maritime communications may be available to the AIS. All radio equipment operating on those frequencies should be compatible with the designated use of these frequencies and it should provide a reasonable guarantee of assurance that it will function correctly in times of operation. (5) The scope of Commission Decision 2003/213/EC of 25 March 2003 on application of Article 3(3)(e) of Directive 1999/5/EC to marine communication equipment intended to be used on non-SOLAS vessels and which is intended to participate in the Automatic Identification System (AIS) (2) is limited to equipment which is intended to be used on non-SOLAS vessels. It is considered that a high level of safety can only be achieved if all equipment used on non-SOLAS vessels and corresponding land-stations participating in the AIS system functions correctly. Therefore the same requirements should apply to all AIS stations. (6) In the interests of legal clarity and transparency Decision 2003/213/EC should therefore be replaced. (7) This decision should only apply after a period of time sufficient to allow manufacturers to align their production of equipment in accordance with the new essential requirement. (8) The measures set out in this Decision are in accordance with the opinion of the Telecommunications Conformity Assessment and Market Surveillance Committee, HAS ADOPTED THIS DECISION: Article 1 Radio equipment which operates in the maritime mobile service as defined in Article 1.28 of the International Telecommunications Union (ITU) Radio Regulations, or in the maritime mobile satellite service as defined in Article 1.29 of the ITU Radio Regulations shall comply with the essential requirements set out in Article 3(3)(e) of Directive 1999/5/EC. To that end such equipment shall be designed in such a way as to ensure that it operates correctly in its intended environment when used on non-SOLAS vessels and land-stations and it shall meet all the appropriate operational requirements of the Automatic Identification System (AIS). Article 2 Decision 2003/213/EC is repealed with effect from the date referred to in Article 3. Article 3 This Decision shall apply as from 26 July 2005 Article 4 This Decision is addressed to the Member States. Done at Brussels, 25 January 2005. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 91, 7.4.1999, p. 10. Directive as amended by Regulation (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1). (2) OJ L 81, 28.3.2003, p. 46.